Citation Nr: 0500188	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The veteran requested an RO hearing before a hearing officer 
in his November 2002 Substantive Appeal.  However, he failed 
to report for a hearing scheduled for August 2004 and 
provided no explanation for his failure to report.  
Accordingly, this hearing will not be rescheduled.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current degenerative joint disease of the 
knees has not been shown to be etiologically related to 
service.

3.  The veteran does not have a left ear hearing loss 
disorder for VA purposes, and his current right ear hearing 
loss disorder has not been shown to be etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him comprehensive VA examinations addressing 
his disorders.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in letters 
issued in November 2001 and November 2003.  By these letters, 
the RO has also notified the veteran of exactly which portion 
of that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that he should submit any additional 
evidence that he had in support of his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the notice provided to the veteran in the November 2001 
letter was given prior to the first AOJ adjudications of his 
claims.  As such, the Board is satisfied that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).



II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis and organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  Degenerative arthritis of the knees

The veteran's service medical records are entirely negative 
for any knee symptomatology.  Subsequent to service, in 
August 2001, the veteran reported a "very significant amount 
of knee pain" during a VA evaluation.  A subsequent 
treatment record from the same month contains a notation of 
bilateral degenerative joint disease of the knees.  In 
September 2001, the veteran reported that he injured both 
knees while playing football during service.  The VA 
treatment provider noted that the veteran was wearing 
bilateral knee bracing and assessed a complaint of bilateral 
knee pain and instability, but this provider did not comment 
on the etiology of the veteran's knee problems.  

The veteran underwent a VA orthopedic examination in December 
2002, with an examiner who reviewed his claims file.  This 
examination revealed moderately severe functional impairment 
of both knees.  Subsequent x-rays revealed minimal 
degenerative joint disease bilaterally, and the examiner 
found that it was not "at least as likely as not" that this 
disorder was etiologically related to service.  Rather, the 
knee disorder was noted to be consistent with the veteran's 
age and "body habitus."  

To date, the veteran has submitted no medical evidence 
suggesting that his degenerative joint disease of the knees 
was incurred in or aggravated during service, or incurred 
within one year thereafter.  Rather, the only medical 
evidence of record addressing the etiology of this disorder 
is the November 2002 VA orthopedic examination report, and 
the examiner who conducted this examination determined that, 
based on a claims file review, the veteran's knee disorder 
was not etiologically related to service.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in a 
statement accompanying his November 2002 Substantive Appeal.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the knees, and this claim must 
be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



IV.  Bilateral hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's May 1979 service entrance examination included 
an audiological evaluation, which revealed the following pure 
tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
30
15
15
10
5

During service, the veteran had military occupational 
specialties of vehicle recovery mechanic and organizational 
automotive mechanic.  He was also a recipient of the Rifle 
Sharpshooter Badge.  His May 1983 separation examination 
hearing evaluation revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
5
LEFT
10
5
5
5
10

Subsequent to service, the first notation of hearing loss was 
made in an August 2001 VA treatment record, although this 
record contains no audiological test findings.  

In January 2003, the veteran underwent a VA audiological 
examination, which revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
50
65
LEFT
20
15
15
15
15

The average pure tone thresholds were 36 decibels in the 
right ear and 15 decibels in the left ear.  Speech 
recognition testing revealed scores of 100 percent in the 
right ear and 96 percent in the left ear.  The examiner 
diagnosed moderate high frequency sensorineural hearing loss 
in the right ear and hearing within normal limits in the left 
ear.  Based on a claims file review, the examiner further 
noted that the veteran's hearing loss was not incurred in 
service and was instead "more likely due to 
post[-]service noise exposure."

The Board has reviewed the aforementioned medical evidence 
and observes that the veteran has not been shown to have a 
left ear hearing loss disorder, in view of 38 C.F.R. § 3.385.  
As to the right ear, the criteria for a hearing loss disorder 
under 38 C.F.R. § 3.385 have been met, but there is no 
medical evidence of record suggesting that this disorder is 
etiologically related to service.  Indeed, the January 2003 
VA audiological examination indicates the exact opposite.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
November 2002 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, and this claim must be denied.  
Again, as the preponderance of the evidence is against the 
veteran's claim, 38 U.S.C.A. § 5107(b) is not applicable.


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of the knees is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


